                             IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF VIRGINIA



     ELIZABETH SINES et al.                                 :       Case No. 3:17-cv-00072

                      Plaintiff                             :       Judge MOON


                                                            :
             -v-

     JASON KESSLER et al.                                   :

                                                            :
                      Defendants

     _______________________________________________________

                   DECLARATION OF JAMES E. KOLENICH
     _______________________________________________________

             Mr. James E. Kolenich, having been duly cautioned, declares and states as follows:


        1.         This declaration is based on personal knowledge.

        2.         I reviewed the public records of the State of Michigan on February 15, 2019 and
                   verified that Mr. James Stern is the owner of defendant National Socialist
                   Movement as of no later than January 11, 2019.

        3.         I requested clarification from Mr. Jeff Schoep, my only contact throughout this
                   litigation with both defendants National Socialist Movement and Nationalist Front.
                   Mr. Schoep is also an individual defendant.

        4.         Mr. Schoep responded by e-mail. While his response was not crystal clear on each
                   and every particular, it did seem to confirm that Mr. Stern was authorized to act on
                   behalf of NSM. It further was explicit in firing Mr. Woodard and myself from this
                   case.

        5.    Mr. Woodard and I therefore must consider ourselves as fired/no longer authorized
              to act on behalf of defendants Jeff Schoep, National Socialist Movement, or
              Nationalist Front.
                                                   1
Case 3:17-cv-00072-NKM-JCH Document 421-1 Filed 02/21/19 Page 1 of 2 Pageid#: 3893
       I declare under penalty of perjury that the foregoing is true and correct. Executed on
       February 21, 2019


                                                        s/ James E. Kolenich________
                                                        James E. Kolenich




                                       2
Case 3:17-cv-00072-NKM-JCH Document 421-1 Filed 02/21/19 Page 2 of 2 Pageid#: 3894
